This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Election/Restriction
Restriction Requirement
Restriction to one of the following inventions is required under 35 USC § 121:
Group I:	claims 1-11, drawn to an apparatus including a vessel base configured to hold a solid source chemical reactant, the apparatus configured to control the heat transfer to the vessel base,
classified in C23C16/45587; and
Group II:	claims 12-20, drawn to a process for flowing a vaporized chemical reactant in carrier gas to a reaction chamber,
classified in C23C16/4481.
Inventions Group I and Group II are related as process and apparatus for its practice.  The inventions are distinct if either or both of the following can be shown:
(a)	the apparatus as claimed can be used to practice another materially different process, or
(b)	the process as claimed can be practiced by another materially different apparatus or by hand.
MPEP § 806.05(e).
In the present case:
(b')	the apparatus as claimed can be used to practice another materially different process - - namely, maintaining a solid source chemical reactant at temperature below the decomposition temperature of the solid chemical reactant source.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)	The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b)	The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
(c)	The prior art applicable to one invention would not likely be applicable to another invention; and
(d)	The inventions are likely to raise different non-prior art issues under pre-AIA  35 USC § 101 or pre-AIA  35 USC § 112, first paragraph; or AIA  35 USC § 101 or AIA  35 USC § 112(a).
Applicant is advised that the reply to this restriction requirement to be complete must include:
(a)	an election of an invention to be examined even though the restriction requirement may be traversed (37 CFR § 1.143) and
(b)	identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR § 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under AIA  35 USC § 103 or pre-AIA  35 USC § 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716